Case 1:20-cv-03479-BAH Document 7-2 Filed 01/08/21 Page 1 of 3




                    Exhibit B
      Case 1:20-cv-03479-BAH Document 7-2 Filed 01/08/21 Page 2 of 3

                                                                   U.S. Department of Justice
                                                                   Office of Information Policy
                                                                   Sixth Floor
                                                                   441 G Street, NW
                                                                   Washington, DC 20530-0001

Telephone: (202) 514-3642


                                                                           November 5, 2020

Michael Isikoff
Yahoo News
misikoff@verizonmedia.com                                          Re:     FOIA-2021-02488

Dear Michael Isikoff:

       This is to acknowledge receipt of your Freedom of Information Act (FOIA) request
dated October 6, 2020, and received in this Office on October 8, 2020, seeking records
concerning the death of Seth Rich. 1

        The records you seek require a search in and/or consultation with another Office, and
so your request falls within “unusual circumstances.” See 5 U.S.C. 552 § (a)(6)(B)(i)-(iii)
(2018). Because of these unusual circumstances, we need to extend the time limit to respond
to your request beyond the ten additional days provided by the statute. For your information,
we use multiple tracks to process requests, but within those tracks we work in an agile manner,
and the time needed to complete our work on your request will necessarily depend on a variety
of factors, including the complexity of our records search, the volume and complexity of any
material located, and the order of receipt of your request. At this time we have assigned your
request to the complex track. In an effort to speed up our process, you may wish to narrow the
scope of your request to limit the number of potentially responsive records so that it can be
placed in a different processing track. You can also agree to an alternative time frame for
processing, should records be located, or you may wish to await the completion of our records
search to discuss either of these options. Any decision with regard to the application of fees
will be made only after we determine whether fees will be implicated for this request.

        We regret the necessity of this delay, but we assure you that your request will be
processed as soon as possible. If you have any questions or wish to discuss reformulation or an
alternative time frame for the processing of your request, you may contact this Office by
telephone at the above number or you may write to the Office of Information Policy, United
States Department of Justice, Sixth Floor, 441 G Street, NW, Washington, DC 20530-0001.
Lastly, you may contact our FOIA Public Liaison, Valeree Villanueva, at the telephone number
listed above to discuss any aspect of your request.

        Additionally, you may contact the Office of Government Information Services (OGIS)
at the National Archives and Records Administration to inquire about the FOIA mediation

1
  You directed your request to the FOIA/PA Mail Referral Unit (MRU), Justice Management Division, who
forwarded it to this Office for handling. The MRU tracking number associated with this request is
EMRUFOIA100620-4.
     Case 1:20-cv-03479-BAH Document 7-2 Filed 01/08/21 Page 3 of 3


                                            -2-

services they offer. The contact information for OGIS is as follows: Office of Government
Information Services, National Archives and Records Administration, Room 2510, 8601
Adelphi Road, College Park, Maryland 20740-6001; e-mail at ogis@nara.gov; telephone at
202-741-5770; toll free at 1-877-684-6448.

                                                          Sincerely,
                                                          Initial Request Staff
                                                          Office of Information Policy
                                                          U.S. Department of Justice
